 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT is made and entered into this 20th day of July,
2007 between ASSET ACCEPTANCE, LLC, a Delaware limited liability company (the
“Company”), a wholly owned subsidiary of Asset Acceptance Capital Corp., a
Delaware corporation (“AACC”), and RION B. NEEDS (the “Executive”).
     In consideration of the mutual covenants and agreements contained herein,
the parties hereto agree as follows:
     1. EMPLOYMENT. The Company hereby agrees to employ the Executive and the
Executive hereby accepts employment with the Company, on the terms and subject
to the conditions hereinafter set forth in this Agreement. Subject to the
provisions set forth below regarding Severance Benefits (as defined below),
Executive serves at the pleasure of the Board of Directors of AACC and may be
terminated at any time, at will, with or without Cause (as defined below).
     2. POSITION AND DUTIES. Subject to the terms and conditions contained
herein, the Executive shall serve as Chief Operating Officer of the Company and
AACC and, in such capacity, shall provide such services and perform such
functions, consistent with the nature of such position, as shall be determined
from time to time by, or pursuant to authority of, the Board of Directors of
AACC (the “Board of Directors”) and such other reasonable duties as are from
time to time agreed to between the Chief Executive Officer of the Company and
AACC and the Executive. The Executive shall report directly to the Chief
Executive Officer of the Company and AACC, and shall observe all directives,
rules, policies, regulations, customs and practices now or hereafter established
by AACC and the Company for the conduct of their business to the extent the
foregoing are not materially inconsistent with the terms of this Agreement. The
Executive understands and agrees that he may be required to undertake normal
business travel from time to time.
     3. COMPENSATION; BENEFITS.
          (a) As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive an annual salary (the “Regular
Base Salary”) of $320,000 (less deductions required by law) payable in arrears
in accordance with the Company’s payroll policy as the same may be modified by
the Company from time to time. So long as this Agreement is in effect, the
Regular Base Salary shall be subject to annual review, but shall not be reduced
below $320,000.
          (b) The Executive shall be entitled to participate in AACC’s 2007
Annual Incentive Compensation Plan for Management (the “Incentive Compensation
Plan”), the terms and conditions of which will be determined by the Board of
Directors from time to time for future years, but shall be substantially in
accordance with Schedule 1 hereto. If the Executive is entitled to a bonus
pursuant to the Incentive Compensation Plan with respect to a fiscal year

 



--------------------------------------------------------------------------------



 



commencing with the fiscal year ending December 31, 2007, the Executive shall be
paid in respect to such fiscal year an annual cash bonus (the “Bonus”), payable
within two and one-half months following the end of such fiscal year (or such
later time as is allowed in accordance with Treasury Regulation 1.409A-3(d)).
The terms and conditions of the Incentive Compensation Plan for the fiscal year
ending December 31, 2007 are set forth in Schedule1 hereto; provided that any
Bonus payable for the fiscal year ending December 31, 2007, shall be pro rated
as set forth in Schedule1. Upon termination of employment, all rights to receive
any Bonus for any period shall also terminate; provided that, if the Executive’s
employment is terminated during a fiscal year under the circumstances
contemplated by Section 6(c) or 6(d) and the Executive would have otherwise been
entitled to a Bonus with respect to the “Financial Objectives” referenced in the
Incentive Compensation Plan or “Personal Objectives” referenced in the Incentive
Compensation Plan that were met by Executive, the Executive shall be entitled to
receive the pro rata portion (based upon the number of days in such fiscal year
that the Executive was employed by the Company) of the Bonus, if any, that would
have been paid to the Executive pursuant to this Section 3(b) at the time such
Bonus would have been paid had the Executive’s employment not been terminated
under the circumstances contemplated by Section 6(c) or 6(d).
          (c) During the period of Executive’s employment by the Company (the
“Employment Period”), the Executive shall be entitled to receive such other
benefits and conditions of employment, including, without limitation,
participation in such group health, life, and disability plans provided by the
Company as are afforded from time to time hereafter to the other senior
executives of the Company with similar position, tenure, salary and other
qualifications as the Executive’s. The Executive acknowledges and agrees that
the Company does not guarantee the adoption or continuation of any particular
employee benefit plan or program or other fringe benefit during his employment,
and participation by the Executive in any such plan or program shall be subject
to the rules and regulations applicable thereto.
          (d) The Company shall, in connection with a meeting of the
Compensation Committee of the Board of Directors in August 2007 after release of
AACC’s second quarter financial results, take such actions as are necessary for
AACC to grant, as of the date of the August 2007 meeting of the Compensation
Committee of the Board of Directors, stock options and restricted stock or
restricted stock units pursuant to the terms of AACC’s 2004 Stock Incentive
Plan, as amended (the “Stock Incentive Plan”), subject to the terms and
conditions set forth in Schedule 2 attached hereto and subject to AACC and the
Executive entering into appropriate stock option and restricted stock agreements
in accordance with the Stock Incentive Plan.
          (e) The Company shall reimburse the Executive for relocation expenses
in accordance with Schedule 3 attached hereto.
     4. EXCLUSIVITY. During his employment, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote his full attention and time during normal business hours to the business
and affairs of AACC and the Company, shall perform his services primarily at
AACC’s headquarters, wherever the Board of Directors may from time to time
designate them to be, but in any case, within a 50 mile radius of Detroit,
Michigan, and at all times use his best efforts to carry out such
responsibilities faithfully and efficiently and to advance the business of AACC
and the Company. During the Employment Period, the Executive will not be engaged
in any other business activity which, in the reasonable judgment of the Board of
Directors or its designee, conflicts with the duties of the Executive

2



--------------------------------------------------------------------------------



 



hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage. It shall not be considered a violation of the foregoing for
the Executive to (i) serve on civic or charitable boards or committees,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (iii) manage personal investments, so long as such activities
do not compete with and are not provided to or for any entity that competes with
or intends to compete with AACC or the Company or any of their subsidiaries and
affiliates and do not interfere significantly with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.
     5. REIMBURSEMENT FOR EXPENSES. Upon the presentation of itemized vouchers
and receipts to the reasonable satisfaction of the Company, the Company shall
reimburse the Executive for travel, meals, entertainment and other expenses
reasonably incurred by the Executive in the performance of his duties under this
Agreement in accordance with the Company’s expense reimbursement policy as the
same may be modified by the Company from time to time (provided that expense
reimbursement will under no circumstances occur later than sixty (60) days after
the date on which the expense is incurred).
     6. TERMINATION.
          (a) The Company shall be entitled to terminate this Agreement and the
employment relationship established hereby with or without Cause immediately by
giving written notice of termination to the Executive. As used herein, “Cause”
means any of the following circumstances:
          (i) continual or deliberate neglect by the Executive in the
performance of his material duties under this Agreement;
          (ii) failure by the Executive to devote substantially all of his
working time to the business of AACC and the Company and the subsidiaries of
AACC (the “Subsidiaries”) in accordance with Section 4 hereof;
          (iii) the Executive’s willful failure to follow the directives of the
Board of Directors in any material respect; provided that such directives are
not materially inconsistent with the terms of this Agreement;
          (iv) the Executive’s engaging willfully in misconduct in connection
with the performance of any of his duties hereunder which is reasonably likely
to result, in the Board of Director’s good faith judgment, in material injury to
the reputation of AACC, the Company or any of the Subsidiaries, including,
without limitation, the misappropriation of funds;
          (v) the Executive’s breach of the provisions of Section 7 of this
Agreement or any other noncompetition, noninterference, nondisclosure,
confidentiality or other similar agreement executed by the Executive with the
Company, AACC or any of its Subsidiaries; or
          (vi) the Executive’s engaging in conduct which is reasonably likely to
result, in the Board of Director’s good faith judgment, in material injury to
the reputation of the Company, AACC or any of its Subsidiaries, including,
without limitation, commission of a felony, fraud, embezzlement or other crime
involving moral turpitude;

3



--------------------------------------------------------------------------------



 



provided that, with respect to the events set forth in clauses (i) through
(iii), the Executive shall have been given written notice of the act, omission
or event constituting Cause and shall not have cured such act, omission or event
within 30 days after the giving of such notice.
     After the effective date of termination for Cause under this Section 6(a),
the Company shall not be obligated to make any further payments to the Executive
under this Agreement, except for amounts due the Executive hereunder as of such
effective date or amounts or benefits to which the Executive may be entitled
under the terms of any employee benefit plan of the Company.
          (b) In the event that the Executive resigns, other than upon
Retirement or for Substantial Breach (as those terms are hereinafter defined),
this Agreement and the employment relationship established hereby shall
terminate immediately upon the receipt by the Company of notice of the
Executive’s resignation. After the effective date of termination under this
Section 6(b), the Company shall not be obligated to make any further payments
under this Agreement, except for amounts due the Executive hereunder as of such
effective date or for amounts or benefits to which the Executive may be entitled
under the terms of any employee benefit plan of the Company.
          (c) In the event that the Executive dies, Retires (as hereinafter
defined) or becomes Disabled (as hereinafter defined) during the term of this
Agreement, this Agreement and the employment relationship established hereby
shall terminate immediately upon the date on which the Executive dies, Retires
or becomes Disabled, as the case may be. After the effective date of termination
under this Section 6(c), the Company shall not be obligated to make any further
payments under this Agreement, other than payment to the Executive or the
Executive’s heirs, devisees, executors, administrators, legal representatives or
the trustee of a revocable trust of which the Executive is the grantor, as the
case may be, of (i) all amounts due the Executive hereunder as of such effective
date, including any amounts or benefits to which the Executive may be entitled
under the terms of any employee benefit plan of the Company, as in effect on the
effective date of such termination and (ii) the pro rata portion of the Bonus,
if any, due to the Executive in accordance with Section 3(b). For purposes of
this Section 6(c), “Retires” or “Retirement” shall mean the voluntary
termination of employment by the Executive after the Executive attains age 65
and “Disabled” shall mean, as of any date, the inability of the Executive to
perform his essential duties hereunder without reasonable accommodation for a
period of six months as determined in the good faith judgment of the Board of
Directors.
          (d) In the event that (i) the Company elects to terminate the
employment of the Executive without Cause, or (ii) the Executive resigns from
his employment hereunder following a Substantial Breach (as defined in this
Section 6(d) (such Substantial Breach having not been corrected by the Company
within 30 days of receipt of written notice from the Executive of the occurrence
of such Substantial Breach, which notice shall specifically set forth the nature
of the Substantial Breach which is the reason for such resignation), then, in
either such event, the Company shall pay the Executive the Severance Benefits as
defined and provided in Section 9 hereof.
          “Substantial Breach” shall mean any material breach by the Company of
its obligations under this Agreement including without limitation, (i) the
assignment of the Executive to a position or duties materially diminished from
those normally assigned to a Chief Operating Officer of a business enterprise
comparable to AACC; (ii) a material reduction in the

4



--------------------------------------------------------------------------------



 



Executive’s Regular Base Salary below $320,000; (iii) a change in the location
at which the Executive is required to perform his duties for the Company, AACC
and its Subsidiaries which is outside a 50 mile radius of Detroit, Michigan; or
(iv) the material failure by the Company to allow the Executive to participate
in the Company’s employee benefit plans or incentive compensation plans
generally available from time to time to senior executives of the Company in
comparable positions; provided, that the term “Substantial Breach” shall not
include (x) an immaterial breach by the Company of any provisions of this
Agreement or (y) a termination for Cause under Section 6(a).
          The date of termination of employment by the Company under this
Section 6(d) shall, as the case may be, be the later of the date, if any,
specified in a written notice of termination to the Executive or the date on
which such notice is given to the Executive. The date of resignation under this
Section 6(d) shall be 31 days after receipt by the Company of written notice of
resignation; provided that the Substantial Breach specified in such notice shall
not have been corrected by the Company during the preceding 30-day period. The
effective date of termination of employment by the Company under this Section
6(d) and the effective date of resignation by the Executive under this Section
6(d) shall each be referred to as a “Section 6(d) Termination Date”.
          (e) Notwithstanding anything in this Section 6 to the contrary, but
subject to the consequences set forth in this Section 6, (i) the Company may
terminate the Executive’s employment at any time with or without Cause, (ii) the
Executive may terminate his employment at any time whether or not there has been
a Substantial Breach and (iii) the Executive’s rights in any employee benefit
plans offered by the Company shall be governed by the rules of such plans as
well as by applicable law.
          (f) Notwithstanding anything in this Section 6 to the contrary, the
provisions of Sections 7 and 8 shall survive termination of this Agreement.
     7. CONFIDENTIALITY AND NON COMPETITION. The Executive acknowledges that
(i) the agreements and covenants contained herein are essential to protect AACC
and the Company’s business and assets and (ii) by virtue of his association with
AACC and the Company, the Executive has access to and has obtained and will
continue to have access to and obtain such knowledge, know-how, proprietary
information, training and experience, which is known only to the members,
officers or managers of AACC and the Company, or other employees, former
employees, consultants, or others in a confidential relationship with the
Company, AACC and its Subsidiaries, and there is a substantial probability that
such knowledge, know-how, proprietary information, training and experience could
be used to the substantial advantage of a competitor of AACC or the Company and
to AACC or the Company’s substantial detriment.
          (a) COVENANT NOT TO COMPETE.
     (i) The Executive agrees that, for the period commencing on the date of
this Agreement and ending on the date which is the later of (A) one year after
the termination of the Executive’s employment and (B) the date the Company
ceases making to the Executive the payments with respect to the Severance
Benefits, if any, required to be made pursuant to Sections 6 and 9 (the
“Restricted Period “), the Executive shall not, in the Territory (hereinafter
defined), directly

5



--------------------------------------------------------------------------------



 



or indirectly, either for himself or for, with or through any other person, own,
manage, operate, control, be employed by, participate in, loan money to or be
connected in any manner with, or permit his name to be used by, any business
which is engaged (1) in the business of purchasing and collecting consumer
accounts receivable that have been charged off by the original creditor
(“Charged Off Accounts”),(2) in financing sales of consumer product retailers or
(3) any other business activity in which the Company, AACC or any of its
Subsidiaries may engage during the Employment Period (a “Competitive Activity
“); provided that the Company may, at its option, extend the Restricted Period
for up to one additional year by continuing to pay to the Executive on the
regular payment dates the Executive’s regular installments of Regular Base
Salary as in effect on the day immediately preceding the date of termination.
     (ii) For purposes of this Agreement, the term “participate “ includes any
direct or indirect interest, whether as an officer, director, employee, partner,
sole proprietor, trustee, beneficiary, agent, representative, independent
contractor, consultant, advisor, provider of personal services, creditor, owner
(other than by ownership of less than one (1) percent of the stock of a
corporation that has a class of equity securities registered under the
Securities Exchange Act of 1934). Territory means North America, South America,
Europe and Asia.
          (b) NONDISCLOSURE OF CONFIDENTIAL INFORMATION.
     (i) The Executive shall not, whether during or after employment, disclose
to any person or entity or use, any information not in the public domain, in any
form, acquired by the Executive while he was employed or associated with AACC
and the Company or, if acquired following the termination of such association,
such information which, to the Executive’s knowledge, has been acquired,
directly or indirectly, from any person or entity owing a duty of
confidentiality to the Company or AACC (the “Confidential Information “). By way
of illustration but not limitation, Confidential Information may include trade
secrets, supplier lists regarding Charged Off Accounts , collection methods,
information regarding bulk purchases of Charged Off Accounts, employee
compensation arrangements, business practices, plans, policies, secret
inventions, processes and compilations of information, records and
specifications, as well as information related to the management policies and
plans for AACC, the Company or their affiliates.
     (ii) Notwithstanding the foregoing, the restrictions in subsection (b)(i)
of this Section 7 are not applicable to the disclosure or use of Confidential
Information in connection with the following: (A) in the course of faithfully
performing the Executive’s duties as an employee of the Company; (B) with the
Company’s express written consent; (C) to the extent that any such Confidential
Information is in the public domain other than as a result of the Executive’s
breach of any of his obligations hereunder; or (D) where required to be
disclosed by court order, subpoena or other governmental process. In the event
that the Executive shall be required to make disclosure pursuant to the
provisions of clause (D) of the preceding sentence, the Executive promptly (but
in no event more than forty-eight (48) hours after learning of such subpoena,
court order, or

6



--------------------------------------------------------------------------------



 



other governmental process) shall notify the Company in writing, by personal
delivery or by facsimile, confirmed by mail or by certified mail, return receipt
requested.
     (iii) The Executive agrees and acknowledges that all of such Confidential
Information, in any form, and copies and extracts thereof are and shall remain
the sole and exclusive property of AACC and the Company, and the Executive shall
on request return to the Company the originals and all copies of any such
information provided to or acquired by the Executive in connection with his
association with AACC or the Company, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by the Executive during the course of such association.
          (c) NO INTERFERENCE. During the Restricted Period, the Executive shall
not, without the prior written approval of the Board of Directors, directly or
indirectly through any other person (i) induce or attempt to induce any employee
of the Company, AACC or any of its Subsidiaries to leave the employ of the
Company, AACC or any of its Subsidiaries or in any way interfere with the
relationship between the Company, AACC or any of its Subsidiaries and any
employee thereof, (ii) hire any person who was an employee of the Company, AACC
or any of its Subsidiaries within twelve months after such person’s employment
with the Company, AACC or any of its Subsidiaries was terminated for any reason,
(iii) induce or attempt to induce any supplier of Charged Off Accounts or other
business relation of the Company, AACC or any of its Subsidiaries to cease doing
business with the Company, AACC or its Subsidiaries, or in any way interfere
with the relationship between any such supplier or business relation and the
Company, AACC and its Subsidiaries or (iv) acquire Charged Off Accounts from any
person that was a seller of Charged Off Accounts to the Company, AACC or any of
its Subsidiaries during the Restricted Period; provided that the Company may, at
its option, extend the Restricted Period for up to one additional year by
continuing to pay to the Executive on the regular payment dates the Executive’s
regular installments of Regular Base Salary as in effect on the day immediately
preceding the date of termination.
          (d) INVENTIONS. The Executive hereby sells, transfers and assigns to
the Company or to any person or entity designated by the Company all of the
entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable material, made or conceived by the Executive, solely or jointly,
or in whole or in part, during his employment (including employment prior to the
date hereof) by the Company which are not generally known to the public or
recognized as standard practice and which (i) relate to methods, apparatus,
designs, products, processes or devices sold, leased, used or under construction
or development by the Company or any subsidiary and (ii) arise (wholly or
partly) from the efforts of the Executive during his employment with the Company
(an “Invention “). The Executive shall communicate promptly and disclose to the
Company, in such form as the Company requests, all information, details and data
pertaining to any such Inventions; and, whether during the Restricted Period or
thereafter, the Executive shall execute and deliver to the Company such form of
transfers and assignments and such other papers and documents as reasonably may
be required of the Executive to permit the Company or any person or entity
designated by the Company to file and prosecute the patent applications and, as
to copyrightable material, to obtain a copyright thereon. The Company shall pay
all costs incident to the execution and delivery of such transfers, assignments
and other documents. Any invention by the Executive within six months following
the termination of his employment

7



--------------------------------------------------------------------------------



 



hereunder shall be deemed to fall within the provisions of this Section 7(d)
unless the Executive bears the burden of proof of showing that the Invention was
first conceived and made following such termination.
     8. DEDUCTIONS FROM COMPENSATION. The Executive agrees that the Company
shall be entitled to deduct and withhold from any compensation payable to the
Executive under this Agreement (i) any taxes in respect of the Executive that
the Company is required to deduct and withhold under federal, state or local law
whether arising from compensation hereunder or otherwise and (ii) any other
amounts lawfully due from the Executive as determined in good faith by the
Company and/or the Board of Directors. In the event that the Executive is no
longer employed by the Company at a time when the Company otherwise would be
entitled to deduct and withhold any amount pursuant to the preceding sentence,
the Executive shall remit such amount to the Company within five days after the
receipt of notice from the Company specifying such amount or otherwise in
accordance with the Executive’s obligations with respect thereto.
     9. SEVERANCE BENEFITS. If the Executive’s employment with the Company is
terminated pursuant to Section 6(d)hereof, the Executive shall be entitled to
receive as his sole and exclusive remedy the termination benefits provided under
this Section 9 (the “Severance Benefits”). As a condition of receiving Severance
Benefits, Executive agrees to sign an effective legal release (in any form the
Board of Directors may require) waiving any and all claims he has or may have
against the Company, AACC and their agents, employees, directors, subsidiaries,
attorneys, successors, assigns, and affiliates, as of the date of his
termination.
          (a) The Executive shall be paid periodically, according to the
Company’s payroll policy, his Regular Base Salary at the rate in effect on the
Section 6(d) Termination Date for a period of twelve (12) months, provided that
the Company, in its sole discretion, may elect to pay the Executive’s Regular
Base Salary for up to one additional year for the purpose of extending the term
of the Executive’s covenants set forth in Sections 7(a) and 7(c) during that
additional one year period. The Executive shall also be paid the pro rata
portion of the Bonus, if any, due to the Executive in accordance with Section
3(b) for the fiscal year in which he was terminated. The Company shall make this
pro rata Bonus payment within two and one-half months after the end of its
fiscal year to which the Bonus relates (or such later time as is allowed in
accordance with Treasury Regulation 1.409A-3(d)), with payment made promptly
after the Company makes bonus payments to its executive officers. The Executive
shall not be entitled to any further notice, severance pay, pay in lieu of
notice or any compensation whatsoever, except any amounts owing under this
Agreement. The Executive agrees that the foregoing notice is deemed conclusively
to be reasonable notice of termination at common law and the Executive is not
entitled to any additional notice or pay in lieu of notice or severance pay. The
Executive acknowledges that the Company has drawn his attention to the
provisions contained herein prior to executing this Agreement.
          (b) The Company shall pay the costs necessary to continue the
Executive’s participation pursuant to COBRA (to the extent applicable) for a
period of 18 months following the Section 6(d) Termination Date (including
dependent coverage) in any life, disability, group health and dental benefit
plans provided by the Company, in effect immediately prior to the Section 6(d)
Termination Date. Following the Section 6(d) Termination Date, the Company shall
not be obligated to (i) provide business accident insurance covering the
Executive or (ii) to

8



--------------------------------------------------------------------------------



 



make contributions in respect of the Executive to any qualified retirement and
pension plans or profit sharing plans for compensation paid after the Section
6(d) Termination Date.
     10. INJUNCTIVE RELIEF. Without intending to limit the remedies available to
the Company, the Executive acknowledges that a breach of any of the covenants
contained in Section 7 hereof may result in material irreparable injury to the
Company or its affiliates for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, the Company shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
Section 7 hereof or such other relief as may be required to specifically enforce
any of the covenants in Section 7 hereof. The Executive hereby agrees and
consents that such injunctive relief may be sought in any state or federal court
of record in Michigan, or in the state in which such violation may occur, or in
any other court having jurisdiction, at the election of the Company.
     11. EXTENSION OF RESTRICTED PERIODS. In addition to the remedies the
Company may seek and obtain pursuant to Section 10 of this Agreement, the
Restricted Period shall be extended by any and all periods during which the
Executive shall be found by a court to have been in violation of the covenants
contained in Section 7 hereof.
     12. SUCCESSORS; BINDING AGREEMENT. This Agreement is personal to the
Executive and, without the prior written consent of the Company, shall not be
assignable by the Executive otherwise than by will, the laws of descent and
distribution or the terms of a revocable trust of which the Executive is the
grantor. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.
     13. WAIVER AND MODIFICATION. Any waiver, alteration or modification of any
of the terms of this Agreement shall be valid only if made in writing and signed
by the parties hereto; provided that any such waiver, alteration or modification
is consented to on the Company’s behalf by the Board of Directors. No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
     14. SEVERABILITY. The Executive acknowledges and agrees that the covenants
set forth in Section 7 hereof are reasonable and valid in geographical and
temporal scope and in all other respects. If any of such covenants or other
provisions of this Agreement are found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction (i) the remaining terms and
provisions hereof shall be unimpaired and (ii) the invalid or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.
     15. SUBMISSION TO JURISDICTION; VENUE.
     (a) WITH THE EXCEPTION OF THE RIGHTS OF THE COMPANY UNDER SECTION 10 OF
THIS AGREEMENT, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY

9



--------------------------------------------------------------------------------



 



TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
MICHIGAN OR IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
MICHIGAN SITTING IN DETROIT, MICHIGAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR HIMSELF OR ITSELF AND IN
RESPECT OF HIS OR ITS PROPERTY GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARTIES IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY MAILING COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT HIS OR ITS ADDRESS AS PROVIDED IN SECTION 18
HEREOF. NOTHING IN THIS PARAGRAPH (a) SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS IN ANY OTHER JURISDICTION.
     (b) WITH THE EXCEPTION OF THE RIGHTS OF THE COMPANY UNDER SECTION 10 OF
THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS WHICH HE OR
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID
ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
BROUGHT IN THE COURTS REFERRED TO IN PARAGRAPH (a) OF THIS SECTION 15 AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
     (c) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH OF THE PARTIES
TO THIS AGREEMENT AGREES THAT, AT THE TIME OF ANY SUCH ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY, EACH OF THE
PARTIES WILL EXECUTE SUCH INSTRUMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY TO
CONSENT TO AND WAIVE ANY OBJECTION TO VENUE AND JURISDICTION IN THE COURTS
IDENTIFIED IN SUBSECTIONS (a) AND (b) ABOVE.
     16. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS
     AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
     17. BLUE PENCILLING. In the event that, notwithstanding the first sentence
of Section 14 hereof, any of the provisions of Section 7 relating to the
geographic or temporal scope of the covenants contained therein or the nature of
the business restricted thereby shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court

10



--------------------------------------------------------------------------------



 



deems enforceable, such provision shall be deemed to be replaced herein by the
maximum restriction deemed enforceable by such court.
     18. NOTICES. All notices required to be given hereunder shall be in writing
and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile or
(iii) mailed by registered or certified mail (return receipt requested and
postage prepaid) to the following listed persons at the addresses and facsimile
numbers specified below, or to such other persons, addresses or facsimile
numbers as a party entitled to notice shall give, in the manner hereinabove
described, to the others entitled to notice:
In the case of the Company:
Asset Acceptance, LLC
28405 Van Dyke Avenue
Warren, Michigan 48093
Attention: Nathaniel F. Bradley IV
Chairman, President and CEO
Facsimile No.: 586-446-7832
     with a copy to:
Asset Acceptance, LLC
28405 Van Dyke Avenue
Warren, Michigan 48093
Attention: Edwin L. Herbert, Esq.
Vice President and General Counsel
Facsimile No.: 586-446-7832
In the case of the Executive:
Rion B. Needs
925 New Norwalk Road
New Canaan, Connecticut 06840
Notice pursuant hereto shall be deemed given (i) if delivered personally, when
so delivered, (ii) if given by facsimile, when transmitted to the facsimile
number set forth above, when so transmitted if transmitted during normal
business hours at the location to which it is transmitted or upon the opening of
business on the next Business Day if transmitted other than during normal
business hours at the location to which it is transmitted and (iii) if given by
mail, on the third business day following the day on which it was posted.
     19. TAXES. Except as otherwise specifically provided elsewhere in this
Agreement or herein, the Executive is solely responsible for the satisfaction of
any taxes that may arise pursuant to this Agreement (including taxes arising
under Section 409A regarding deferred compensation, and Section 4999 regarding
golden parachute excise taxes, of the Internal

11



--------------------------------------------------------------------------------



 



Revenue Code of 1986 (the “Code”)). The Company shall not have any obligation
whatsoever to pay such taxes or to otherwise indemnify or hold the Executive
harmless from any or all of such taxes. If any amounts that become due under
this Agreement constitute “nonqualified deferred compensation” within the
meaning of Section 409A, payment of such amounts shall not commence until the
Executive incurs a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h). If, at the time of the Executive’s separation
from service, the Executive is a “specified employee” (within the meaning of
Internal Revenue Code Section 409A), any benefit as to which Section 409A
additional taxes could be assessed on account of his separation from service
(including any amounts payable pursuant to the preceding sentence) will not be
paid until after the end of the sixth calendar month beginning after the
Executive’s separation from service (the “409A Suspension Period”) to the extent
such delay may reasonably be expected to avoid Section 409A additional taxes.
Within 14 calendar days after the end of the 409A Suspension Period, the
Executive shall be paid a lump sum payment in cash equal to any payments delayed
because of the preceding sentence. Thereafter, the Executive shall receive any
remaining benefits as if there had not been an earlier delay. The Company shall
have the sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of this Agreement.
     20. CAPTIONS AND PARAGRAPH HEADINGS. Captions and section headings herein
are for convenience only, are not a part hereof and shall not be used in
construing this Agreement.
     21. ENTIRE AGREEMENT. This Agreement, including the Schedules hereto,
constitutes the entire understanding and agreement of the parties hereto
regarding the employment of the Executive, and supersedes all prior agreements
and understandings between the parties, including, without limitation, the
“General Employment Terms” shared with the Executive on or about June 1, 2007.
     22. COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
     23. ACKNOWLEDGMENT AND INDEPENDENT LEGAL ADVICE. The Executive acknowledges
that (i) he has read and understands this Agreement and that the Company has
advised him that the foregoing alters and supersedes his common law rights, and
(ii) neither his execution of this Agreement nor his performance of services
pursuant to this Agreement will violate any prior or existing employment
agreement, non-competition agreement, or similar agreement to which the
Executive is or ever has been a party. The Executive acknowledges that the
Company has advised him to seek legal advice prior to executing this Agreement.
     24. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Michigan, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Michigan or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Michigan.
[Signatures on next page]

12



--------------------------------------------------------------------------------



 



          WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            ASSET ACCEPTANCE, LLC
      By:   /s/ Nathaniel F. Bradley         Name:   Nathaniel F. Bradley IV   
    Title:   Chairman, CEO, President              By:   /s/ Rion B. Needs      
  RION B. NEEDS             

13



--------------------------------------------------------------------------------



 



SCHEDULE 1
2007 Annual Incentive Compensation Plan for Management
Attached is the Asset Acceptance Capital Corp. 2007 Annual Incentive
Compensation Plan for Management, with the terms for participation by Rion Needs
for 2007 to include the following and the attainment of personal objectives to
be established by the Chief Executive Officer and Rion Needs within the first
two (2) weeks following the commencement of his employment with the Company:

         
Target Bonus Rate
60.0 %    

                                                      Bonus as %            
Objectives     % of Target     of Salary     $ Bonus (1)  
% Based on Company Objectives
                               
Minimum
    50.0 %   As determined     0.0 %   $ 0  
Target
    50.0 %     100.0 %     30.0 %   $ 96,000  
Maximum
    50.0 %     110.0 %     60.0 %   $ 192,000    
% Based on Personal Objectives
                               
Target
    50.0 %             30.0 %   $ 96,000    
Total Bonus Opportunity
                               
Minimum
          As determined     30.0 %   $ 96,000  
Target
            100.0 %     60.0 %   $ 192,000  
Maximum
            110.0 %     90.0 %   $ 288,000  

          Personal Objectives   % of Personal Bonus  
(1)
    — %
(2)
    — %
(3)
    — %
(4)
    — %
(5)
    — %

 

(1)   Prorated for a partial year of employment in accordance with the terms of
the 2007 Annual Incentive Compensation Plan for Management, resulting in a pro
rata adjustment, as illustrated by the following: suppose an executive begins
employment and eligibility under the 2007 Annual Incentive Compensation Plan for
Management on July 1, 2007, at an annual salary of $320,000, with a 60% target
bonus opportunity. The executive would collect $160,000 in base salary during
2007, and have a $96,000 target bonus opportunity (which equals 60% of
$160,000).

 



--------------------------------------------------------------------------------



 



Asset Acceptance Capital Corp.
2007 Annual Incentive Compensation Plan for Management
     General
     Each year, in connection with the approval of the annual budget and
forecast, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of Asset Acceptance Capital Corp. (the “Company”) establishes an
annual incentive compensation plan for key executives and certain other
management level employees (the “Plan Participant(s)”) of the Company.
     The Annual Incentive Compensation Plan will establish for each Plan
Participant a bonus target (the “Bonus Target”) equal to a specified percentage
of Base Salary (as defined below). The Bonus Target will be set by the Committee
at a level consistent with each executive’s responsibilities. As used in this
Plan, “Base Salary” shall be the Plan Participant’s base compensation (excluding
incentive and any other compensation) paid during 2007. For individuals who
become Plan Participants during 2007, Base Salary shall be the base compensation
(excluding incentive and any other compensation) paid in 2007 beginning on the
date the individual first becomes eligible to participate in the Annual
Incentive Compensation Plan.
     The Annual Incentive Compensation Plan will be comprised of two parts:
(a) Financial Objectives; and (b) Personal Objectives. Bonus amounts will be
computed separately for achievement of Financial Objectives and Personal
Objectives, as set forth below under the captions “Financial Objectives” and
“Personal Objectives”, respectively. Final payments under the Annual Incentive
Compensation Plan will be made after receipt and approval by the Board of the
annual audited financial statements of the Company for the year ending
December 31, 2007. A Plan Participant will not be paid a bonus unless the Plan
Participant is employed by the Company on the date the Board approves the annual
audited financial statements for 2007.
     Payments shall be made under the Plan in a manner necessary to preserve the
exemption from Section 409A of the Internal Revenue Code.
     The Compensation Committee recognizes the need of the Plan Participants to
conduct themselves in compliance with the Code of Business Conduct. In addition
to the non-financial consequences contained in the Code of Business Conduct, any
violation of the Code of Business Conduct shall result in complete forfeiture of
any bonus which would otherwise be paid under this Plan.
     Financial Objectives
     The financial performance of the Company will be measured against Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”), after accrual
of all incentive compensation plan payments. EBITDA will be determined in a
manner consistent with the definition of EBITDA contained in Exhibit 1.

 



--------------------------------------------------------------------------------



 



     For the fiscal year ended December 31, 2007, the Financial Objective goal
will be set at the 2007 budgeted EBITDA of $XXXXXX (the “2007 Financial
Objective Goal”). The minimum goal will be set at a percentage of the 2007
Financial Objective Goal equal to the greater of (i) 2006 EBITDA achieved by the
Company (expressed as a percentage of the 2007 EBITDA Financial Objective Goal),
or (ii) 90% of the 2007 Financial Objective Goal (the “Minimum Goal”). The
maximum goal will be set at 110% of the 2007 Financial Objective Goal (the
“Maximum Goal”).
     The bonus payout under the Financial Objective portion of the Plan shall be
50% of the Target Bonus at achievement of the 2007 Financial Objective Goal. If
the 2007 actual EBITDA achieved is at least equal to the Minimum Goal, the bonus
payout under the Financial Objective portion of the Plan shall be expressed as
50% of the Target Bonus multiplied by the following percentage (provided that
the bonus payout shall not exceed the Maximum Goal):
     The sum of:
     (1) 100%, plus
     (2) the product of (a) 10, multiplied by (b) the difference of actual
EBITDA as a percentage of the 2007 Financial Objective Goal, less 100%
     The following examples illustrate the application of the Financial
Objectives:
     (1) If a Plan Participant had a Target Bonus of $100, the 2007 Financial
Objective Goal was $5,000 and the actual 2007 achieved EBITDA was equal to the
2007 Financial Objective Goal, then the bonus payout under the Financial
Objective portion of the Plan would be $50.
     (2) However, if the actual 2007 achieved EBITDA exceeded the Minimum Goal
and was equal to 98% of the 2007 Financial Objective Goal, then the bonus payout
under the Financial Objective portion of the Plan would be $50 multiplied by
80%, or $40, calculated as follows:
     The sum of:
     (1) 100%, plus
     (2) the product of (a) 10, multiplied by (b) the difference of 98%, less
100%
     (3) Moreover, if the actual 2007 achieved EBITDA exceeded the Minimum Goal
and was equal to 105% of the 2007 Financial Objective Goal, then the bonus
payout under the Financial Objective portion of the Plan would be $50 multiplied
by 150%, or $75, calculated as follows:
     The sum of:
     (1) 100%, plus

 



--------------------------------------------------------------------------------



 



     (2) the product of (a) 10, multiplied by (b) the difference of 105%, less
100%
     Personal Performance Objectives
     Personal Objectives should be measurable goals jointly developed by the
Plan Participant and his/her immediate supervisor (subject to approval by the
Chairman, President and Chief Executive Officer or his designee(s), and for
certain participants, the Compensation Committee of the Board of Directors). The
points earned under Personal Performance will be calculated based on the
percentage of completion of each assigned objective, recognizing the
determination of such percentage completion is in part subjective. If there is
any disagreement as to the scoring of each assigned objective, the determination
of the Chairman, President and Chief Executive Officer or his designee(s) shall
be final and binding.
     Each Plan Participant may earn up to a maximum of 50% of his or her Target
Bonus based on the achievement of Personal Objectives. No Plan Participant will
be eligible to earn any part of his or her bonus based on the achievement of
Personal Objectives unless 2007 EBITDA achieved by the Company equals or exceeds
the 2006 EBITDA achieved by the Company.

 



--------------------------------------------------------------------------------



 



AACC 2007 BONUS PLAN

     
Name:
  Insert Name  
Title:
  Insert Title  
Estimated Salary:
  2007 Base Comp.  
Target Bonus Rate
  Insert Target Bonus %

                                                      Bonus as %            
Objectives     % of Target     of Salary     $Bonus  
% Based on Company Objectives
                               
Minimum
    50.0 %   As determined       0.0 %   $ —  
Target
    50.0 %     100.0 %   50% of Target Bonus Rate     Computed  
Maximum
    50.0 %     110.0 %   100% of Target Bonus Rate     Computed  
% Based on Personal Objectives
                               
Target
    50.0 %           50% of Target Bonus Rate     Computed  
Total Bonus Opportunity
                                 
Minimum
          As determined     Computed     Computed  
Target
            100.0 %   Computed     Computed  
Maximum
            110.0 %   Computed     Computed  

          Personal Objectives   % of Personal Bonus
(1) Insert Goal 1
  Goal 1 Weight
(2) Insert Goal 2
  Goal 2 Weight
(3) Insert Goal 3
  Goal 3 Weight
(4) Insert Goal 4
  Goal 4 Weight
(5) Insert Goal 5
  Goal 5 Weight
Total
    100.0%

 



--------------------------------------------------------------------------------



 



Exhibit 1
     EBITDA: The earnings of the Company before interest, income taxes,
depreciation and amortization (including amortization of purchased receivables).
The determination of EBITDA, for purposes of this Plan, shall be made by the
Board in accordance with generally accepted accounting principles in effect in
the United States, applied on a consistent basis (“GAAP”); provided, however,
that EBITDA shall be adjusted for this purpose to (A) exclude net gains and
losses on the disposal of assets and other non-operating income or expense items
and (B) exclude EBITDA generated from acquisitions of new businesses or
companies during the year (an acquisition of a new office would not be deemed to
be a material acquisition). EBITDA will be determined after accrual for all
bonuses, including bonuses to be paid under this and all other Company annual
incentive compensation plans.

2



--------------------------------------------------------------------------------



 



SCHEDULE 2
Equity Grants — Stock Options; Restricted Stock
The equity awards that the Executive shall receive pursuant to Section 3(d) of
the Employment Agreement to which this Schedule 2 relates shall be subject to
the terms and conditions of the Stock Incentive Plan, shall be set forth in
award agreements comparable to those that AACC enters into with other
similarly-situated executives, and shall reflect the following terms and
conditions:
Restricted Stock or Restricted Stock Units (at AACC discretion):

  1.   Number of shares of AACC common stock subject to award: 56,500 shares.  
  2.   Vesting Schedule: 25% on each of the four annual anniversary dates of the
award date (in August 2007), but only if the Executive is employed by the
Company on the particular vesting date.

Stock Options:

  1.   Number of shares of AACC common stock subject to award:

  a.   2007 (August) grant: 125,000 shares.

  b.   Each of the next 4 years (August of 2008, 2009, 2010, and 2011): 62,500
shares.

  2.   Exercise Price: fair market value on date of award, determined pursuant
to the Stock Incentive Plan and general practices applicable to executive
officers.     3.   Vesting Schedule for each individual grant:

  a.   0% until the 4th annual anniversary of the grant date (the “Vesting
Date”).     b.   If and only if the Executive is employed by the Company on the
Vesting Date, the percentage determined according to the following table based
on AACC’s cumulative earnings per share (“EPS”) over AACC’s most recent
four-year period ending at the end of the calendar quarter immediately preceding
the Vesting Date:

          4-year Cumulative EPS     (measured from a base of         $XXXX per
share for the         2007 grant) (1)   Vested Percentage (1)
Less than XX% per annum
    0 %
At XX% per annum
    60 %
At XX% per annum
    80 %
At XX% per annum
    100 %

3



--------------------------------------------------------------------------------



 



(1) The Executive’s vested percentage from the foregoing table will be pro rated
for EPS results between XX% and XX% per annum, as well as between XX% and XX%
per annum. For the grants occurring from 2008 through 2011, the Compensation
Committee of the Board of Directors shall specify the base EPS in the award
agreement making each particular grant. Cumulative EPS will be rounded to the
nearest one hundredth of one percent. The Executive’s vested percentage will be
rounded to the nearest one hundredth of one percent. Full shares only will be
awarded.
The Board of Directors or Compensation Committee will determine four-year EPS in
accordance with Generally Accepted Accounting Principles (subject (1) to their
discretion to take into account or to disregard extraordinary financial events
on a uniform basis for all executives, and net gains and losses on the disposal
of assets and other non-operating income or expense items, and (2) to excluding
non-cash equity compensation expense).
Superseding of the Foregoing through Award Agreements:
The terms and conditions of any executed award agreement for stock options or
restricted stock or restricted stock units will be deemed to supersede and to
automatically satisfy all terms of this Schedule 2 for the granting of equity
awards pursuant to Section 3(d) of the Employment Agreement.

4



--------------------------------------------------------------------------------



 



SCHEDULE 3
Relocation Expenses
Pre- Move
Temporary living at Hawthorne Suites for up to 6 months for associate until the
move to Michigan is complete.

  •   Rental car for transportation to and from airport, work, locate housing,
etc.     •   Airfare to commute on weekends until relocation is complete.     •
  One round trip for airfare for spouse and 4-5 children to travel to Michigan
to seek housing and three nights of hotel accommodations.     •   Two additional
round trip tickets for spouse to travel to Michigan to close housing.

Existing Home Sale
Coverage of:

  •   Up to 4% realtor’s commission

New Location Home Purchase
Coverage of:

  •   Home inspection     •   Attorney fees to review Michigan home purchase    
•   Radon testing     •   Sewer line scope

Relocation
Includes:

  •   $ 5,000 lump sum for miscellaneous settling-in expenses.     •   One way
ticket for spouse and 4-5 children to travel to Michigan to new home.     •  
Packing, insurance, transportation for all household goods and transport of up
to three motor vehicles if necessary.

Gross-Up
All taxable expense reimbursements will be grossed up to ensure no relocation
related tax liability for the associate.

5



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”), dated
October 18, 2007, is made between ASSET ACCEPTANCE, LLC, a Delaware limited
liability company (the “Company”) and RION B. NEEDS (the “Executive”).
Recitals
     1. Prior to the date hereof, the parties hereto entered into that certain
Employment Agreement, dated July 20, 2007 (the “Employment Agreement”).
Capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Employment Agreement.
     2. The parties hereto desire to amend the Employment Agreement in the
manner set forth below.
Agreement
     NOW THEREFORE, in consideration of these premises and subject to the terms
and conditions contained herein and for other consideration provided herein, the
parties agree as follows:
     A. Annual Cash Compensation. Schedule 1 to the Employment Agreement is
hereby amended and restated in its entirety to read as provided in Schedule 1 to
this Amendment No. 1.
     B. Stock Incentive Plan Awards. Section 3(d) of the Employment Agreement is
hereby amended and restated in its entirety to read as follows:
     (d) The Company, in connection with (i) a meeting of the Compensation
Committee (the “Committee”) of the Board of Directors in August 2007 after
release of AACC’s second quarter financial results and (ii) a meeting of the
Committee in the fourth quarter of 2007 after the release of AACC’s third
quarter financial results, either has taken or shall take such actions as are
necessary for AACC to grant, as of the date of the meeting of the Committee,
stock options and restricted stock units pursuant to the terms of AACC’s 2004
Stock Incentive Plan, as amended (the “Stock Incentive Plan”), subject to the
terms and conditions set forth in Schedule 2 attached hereto and subject to AACC
and the Executive entering into appropriate stock option and restricted stock
agreements in accordance with the Stock Incentive Plan.
Schedule 2 to the Employment Agreement is hereby amended and restated in its
entirety to read as provided in Schedule 2 to this Amendment No. 1.

 



--------------------------------------------------------------------------------



 



     C. Miscellaneous.
          (1) Effective Date. This Amendment No. 1 shall be effective as of
October 1, 2007.
          (2) Continuation of Employment Agreement. Except as expressly modified
or amended hereby, all of the terms and conditions of the Employment Agreement
shall continue and remain in full force and effect.
          (3) Counterparts. This Amendment No. 1 may be executed in any number
of counterparts, each of which shall be treated as an original but all of which,
collectively, shall constitute a single instrument.
          (4) Governing Law. This Amendment No. 1 shall be governed by and
construed in accordance with the domestic laws of the State of Michigan, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Michigan or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Michigan.
          (5) Cooperation. In case at any time after the date hereof any further
action is necessary to carry out the purposes of this Amendment No. 1, each of
the parties hereto will take such further action (including the execution and
delivery of such further instruments and documents) as the other party
reasonably may request, all at the sole cost and expense of the requesting
party.
[Signatures Appear on the Following Page]

 



--------------------------------------------------------------------------------



 



     In WITNESS WHEREOF, the parties hereto have duly executed this Amendment
No. 1 as of the day and year first above written.

            ASSET ACCEPTANCE, LLC
      By:   /s/ Nathaniel F. Bradley         Nathaniel F. Bradley IV       
Chairman, President and Chief Executive Officer              /s/ Rion B. Needs  
    RION B. NEEDS           

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
2007 Annual Incentive Compensation Plan for Management
Attached is the Asset Acceptance Capital Corp. 2007 Annual Incentive
Compensation Plan for Management, with the terms for participation by Rion Needs
for 2007 to include the following:

         
Target Bonus Rate
80.0 %    

                                                      Bonus as %        
Objectives   % of Target   of Salary   $ Bonus (1)
% Based on Company Objectives
                               
Minimum
    50.0 %   As determined     0.0 %   $ 0  
Target
    50.0 %     100.0 %     40.0 %   $ 140,000  
Maximum
    50.0 %     110.0 %     80.0 %   $ 280,000    
% Based on Personal Objectives
                               
Target
    50.0 %             40.0 %   $ 140,000    
Total Bonus Opportunity
                               
Minimum
          As determined     40.0 %   $ 140,000  
Target
            100.0 %     80.0 %   $ 280,000  
Maximum
            110.0 %     120.0 %   $ 420,000  

                Personal Objectives % of Personal Bonus     (1 )       — %      
                            (2 )       — %                                      
                                                            (3 )       — %   (4
)       — %   (5 )       — %                                             100 %

 

(1)   Prorated for a partial year of employment in accordance with the terms of
the 2007 Annual Incentive Compensation Plan for Management, resulting in a pro
rata adjustment, as illustrated by the following: suppose an executive begins
employment and eligibility under the 2007 Annual Incentive Compensation Plan for
Management on July 1, 2007, at an annual salary of $350,000, with an 80% target
bonus opportunity. The executive would collect $175,000 in base salary during
2007, and have a $140,000 target bonus opportunity (which equals 80% of
$175,000). Executive’s annual base salary of $350,000, effective October 1,
2007, will be used for purposes of computation of all Bonus amounts, regardless
of the definition of “Base Salary” set forth in the Asset Acceptance Capital
Corp. 2007 Annual Incentive Compensation Plan for Management.

 



--------------------------------------------------------------------------------



 



Asset Acceptance Capital Corp.
2007 Annual Incentive Compensation Plan for Management
     General
     Each year, in connection with the approval of the annual budget and
forecast, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of Asset Acceptance Capital Corp. (the “Company”) establishes an
annual incentive compensation plan for key executives and certain other
management level employees (the “Plan Participant(s)”) of the Company.
     The Annual Incentive Compensation Plan will establish for each Plan
Participant a bonus target (the “Bonus Target”) equal to a specified percentage
of Base Salary (as defined below). The Bonus Target will be set by the Committee
at a level consistent with each executive’s responsibilities. As used in this
Plan, “Base Salary” shall be the Plan Participant’s base compensation (excluding
incentive and any other compensation) paid during 2007. For individuals who
become Plan Participants during 2007, Base Salary shall be the base compensation
(excluding incentive and any other compensation) paid in 2007 beginning on the
date the individual first becomes eligible to participate in the Annual
Incentive Compensation Plan.
     The Annual Incentive Compensation Plan will be comprised of two parts:
(a) Financial Objectives; and (b) Personal Objectives. Bonus amounts will be
computed separately for achievement of Financial Objectives and Personal
Objectives, as set forth below under the captions “Financial Objectives” and
“Personal Objectives”, respectively. Final payments under the Annual Incentive
Compensation Plan will be made after receipt and approval by the Board of the
annual audited financial statements of the Company for the year ending
December 31, 2007. A Plan Participant will not be paid a bonus unless the Plan
Participant is employed by the Company on the date the Board approves the annual
audited financial statements for 2007.
     Payments shall be made under the Plan in a manner necessary to preserve the
exemption from Section 409A of the Internal Revenue Code.
     The Compensation Committee recognizes the need of the Plan Participants to
conduct themselves in compliance with the Code of Business Conduct. In addition
to the non-financial consequences contained in the Code of Business Conduct, any
violation of the Code of Business Conduct shall result in complete forfeiture of
any bonus which would otherwise be paid under this Plan.
     Financial Objectives
     The financial performance of the Company will be measured against Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”), after accrual
of all incentive compensation plan payments. EBITDA will be determined in a
manner consistent with the definition of EBITDA contained in Exhibit 1.

 



--------------------------------------------------------------------------------



 



     For the fiscal year ended December 31, 2007, the Financial Objective goal
will be set at the 2007 budgeted EBITDA of $XXXXXX (the “2007 Financial
Objective Goal”). The minimum goal will be set at a percentage of the 2007
Financial Objective Goal equal to the greater of (i) 2006 EBITDA achieved by the
Company (expressed as a percentage of the 2007 EBITDA Financial Objective Goal),
or (ii) 90% of the 2007 Financial Objective Goal (the “Minimum Goal”). The
maximum goal will be set at 110% of the 2007 Financial Objective Goal (the
“Maximum Goal”).
     The bonus payout under the Financial Objective portion of the Plan shall be
50% of the Target Bonus at achievement of the 2007 Financial Objective Goal. If
the 2007 actual EBITDA achieved is at least equal to the Minimum Goal, the bonus
payout under the Financial Objective portion of the Plan shall be expressed as
50% of the Target Bonus multiplied by the following percentage (provided that
the bonus payout shall not exceed the Maximum Goal):
     The sum of:
     (1) 100%, plus
     (2) the product of (a) 10, multiplied by (b) the difference of actual
EBITDA as a percentage of the 2007 Financial Objective Goal, less 100%
     The following examples illustrate the application of the Financial
Objectives:
     (1) If a Plan Participant had a Target Bonus of $100, the 2007 Financial
Objective Goal was $5,000 and the actual 2007 achieved EBITDA was equal to the
2007 Financial Objective Goal, then the bonus payout under the Financial
Objective portion of the Plan would be $50.
     (2) However, if the actual 2007 achieved EBITDA exceeded the Minimum Goal
and was equal to 98% of the 2007 Financial Objective Goal, then the bonus payout
under the Financial Objective portion of the Plan would be $50 multiplied by
80%, or $40, calculated as follows:
     The sum of:
     (1) 100%, plus
     (2) the product of (a) 10, multiplied by (b) the difference of 98%, less
100%
     (3) Moreover, if the actual 2007 achieved EBITDA exceeded the Minimum Goal
and was equal to 105% of the 2007 Financial Objective Goal, then the bonus
payout under the Financial Objective portion of the Plan would be $50 multiplied
by 150%, or $75, calculated as follows:
     The sum of:
     (1) 100%, plus

 



--------------------------------------------------------------------------------



 



          (2) the product of (a) 10, multiplied by (b) the difference of 105%,
less 100%
     Personal Performance Objectives
     Personal Objectives should be measurable goals jointly developed by the
Plan Participant and his/her immediate supervisor (subject to approval by the
Chairman, President and Chief Executive Officer or his designee(s), and for
certain participants, the Compensation Committee of the Board of Directors). The
points earned under Personal Performance will be calculated based on the
percentage of completion of each assigned objective, recognizing the
determination of such percentage completion is in part subjective. If there is
any disagreement as to the scoring of each assigned objective, the determination
of the Chairman, President and Chief Executive Officer or his designee(s) shall
be final and binding.
     Each Plan Participant may earn up to a maximum of 50% of his or her Target
Bonus based on the achievement of Personal Objectives. No Plan Participant will
be eligible to earn any part of his or her bonus based on the achievement of
Personal Objectives unless 2007 EBITDA achieved by the Company equals or exceeds
the 2006 EBITDA achieved by the Company.

 



--------------------------------------------------------------------------------



 



AACC 2007 BONUS PLAN

       
Name:
  Insert Name
 
   
Title:
  Insert Title
 
   
Estimated Salary:
  2007 Base Comp.
 
   
Target Bonus Rate
  Insert Target Bonus %

                                                                           
Bonus as %             Objectives     % of Target     of Salary     $ Bonus  
% Based on Company Objectives
                               
 
                               
Minimum
    50.0 %   As determined       0.0 %   $ —  
Target
    50.0 %     100.0 %   50% of Target Bonus Rate     Computed  
Maximum
    50.0 %     110.0 %   100% of Target Bonus Rate     Computed  
 
                               
% Based on Personal Objectives
                               
Target
    50.0 %           50% of Target Bonus Rate     Computed  
 
                               
Total Bonus Opportunity
                               
 
                               
Minimum
          As determined     Computed     Computed  
Target
            100.0 %   Computed     Computed  
Maximum
            110.0 %   Computed     Computed  

          Personal Objectives   % of Personal Bonus  
(1) Insert Goal 1
  Goal 1 Weight
(2) Insert Goal 2
  Goal 2 Weight
(3) Insert Goal 3
  Goal 3 Weight
(4) Insert Goal 4
  Goal 4 Weight
(5) Insert Goal 5
  Goal 5 Weight
 Total
    100.0 %

 



--------------------------------------------------------------------------------



 



      
Exhibit 1
     EBITDA: The earnings of the Company before interest, income taxes,
depreciation and amortization (including amortization of purchased receivables).
The determination of EBITDA, for purposes of this Plan, shall be made by the
Board in accordance with generally accepted accounting principles in effect in
the United States, applied on a consistent basis (“GAAP”); provided, however,
that EBITDA shall be adjusted for this purpose to (A) exclude net gains and
losses on the disposal of assets and other non-operating income or expense items
and (B) exclude EBITDA generated from acquisitions of new businesses or
companies during the year (an acquisition of a new office would not be deemed to
be a material acquisition). EBITDA will be determined after accrual for all
bonuses, including bonuses to be paid under this and all other Company annual
incentive compensation plans.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Equity Grants – Stock Options; Restricted Stock Units
The equity awards that the Executive shall receive pursuant to Section 3(d) of
the Employment Agreement to which this Schedule 2 relates shall be subject to
the terms and conditions of the Stock Incentive Plan, shall be set forth in
award agreements comparable to those that AACC enters into with other
similarly-situated executives, and shall reflect the following terms and
conditions:
2007 Time-Vested Restricted Stock Units:

  1.   Number of units of AACC common stock subject to award: 56,500 awarded on
August 7, 2007; 56,135 to be awarded during the fourth quarter of 2007.     2.  
Vesting Schedule: 25% on each of the next four annual anniversaries of August 7,
2007, but only if the Executive is employed by the Company on the particular
vesting date.

2007 Stock Options:

  1.   Number of shares of AACC common stock subject to award:

  a.   August 7, 2007 grant: 62,500 shares.

  2.   Exercise Price: $9.28 per share.     3.   Vesting Schedule: 25% each
August 7, for the next 4 years.

2007 Performance-Based Restricted Stock Units:

  1.   Number of units of AACC common stock subject to award: 31,250 awarded
August 7, 2007.     2.   Vesting Schedule:

  a.   0% until the earlier of (i) the filing date of the Company’s Form 10-Q
for the quarterly period ending June 30, 2011 or (ii) August 15, 2011 (the
“Vesting Date”).     b.   If and only if the Executive is employed by the
Company on the Vesting Date, the percentage determined according to the
following table based on AACC’s cumulative earnings per share (“EPS”) over
AACC’s most recent four-year period ending at the end of the calendar quarter
immediately preceding the Vesting Date:

 



--------------------------------------------------------------------------------



 



          4-year Cumulative EPS     (measured from a base of     $XXXX per share
for the     2007 grant) (1)   Vested Percentage (1)
Less than XX% per annum
    0 %
At XX% per annum
    60 %
At XX% per annum
    80 %
At XX% per annum
    100 %

 

(1)   The Executive’s vested percentage from the foregoing table will be pro
rated for EPS results between XX% and XX% per annum, as well as between XX% and
XX% per annum. Cumulative EPS will be rounded to the nearest one-tenth of one
cent. The Executive’s vested percentage will be rounded to the nearest one
hundredth of one percent. Full shares only will be awarded.

The Board of Directors or Compensation Committee will determine four-year EPS in
accordance with Generally Accepted Accounting Principles (subject (1) to their
discretion to take into account or to disregard extraordinary financial events
on a uniform basis for all executives, and net gains and losses on the disposal
of assets and other non-operating income or expense items, and (2) to excluding
non-cash equity compensation expense).
Equity Awards for 2008, 2009, 2010 and 2011:

  1.   In each of the next 4 years (August of 2008, 2009, 2010 and 2011), a mix
of (1) stock options vesting in 25% annual increments over a four-year period,
(2) performance-based restricted stock units having the vesting schedule set
forth below or (3) other types of equity awards, together having a total value
equal to 62,500 “option equivalents” to purchase shares of Company stock in each
of the years 2008, 2009, 2010, 2011, the Compensation Committee to determine the
allocation among stock options, performance-based restricted stock units or
other types of equity awards having a total value equal to 62,500 “option
equivalents” to purchase shares of Company stock, in amounts consistent with
awards made by the Compensation Committee to other executive officers of the
Company.

  2.   Vesting Schedule for each individual grant of performance-based
restricted stock units:

  a.   0% until the earlier of (i) the filing date of the Company’s Form 10-Q
for the quarterly period ending June 30 of the fourth year following the year of
the grant date or (ii) August 15 of the fourth year following the year of the
grant date (the “Vesting Date”).     b.   If and only if the Executive is
employed by the Company on the Vesting Date, the percentage determined according
to the following table based on AACC’s cumulative earnings per share (“EPS”)
over AACC’s most recent four-year period ending at the end of the calendar
quarter immediately preceding the Vesting Date:

 



--------------------------------------------------------------------------------



 



          4-year Cumulative EPS     (to be determined by the        
Compensation committee         for all executive officers) (1)   Vested
Percentage (1)
Less than XX% per annum
    0 %
At XX% per annum
    60 %
At XX% per annum
    80 %
At XX% per annum
    100 %

 

(1)   The Executive’s vested percentage from the foregoing table will be pro
rated for EPS results between XX% and XX% per annum, as well as between XX% and
XX% per annum. Cumulative EPS will be rounded to the nearest one-tenth of one
cent. The Executive’s vested percentage will be rounded to the nearest one
hundredth of one percent. Full shares only will be awarded.

The Board of Directors or Compensation Committee will determine four-year EPS in
accordance with Generally Accepted Accounting Principles (subject (1) to their
discretion to take into account or to disregard extraordinary financial events
on a uniform basis for all executives, and net gains and losses on the disposal
of assets and other non-operating income or expense items, and (2) to excluding
non-cash equity compensation expense).
Superseding of the Foregoing through Award Agreements:
The terms and conditions of any executed award agreement for stock options or
restricted stock or restricted stock units will be deemed to supersede and to
automatically satisfy all terms of this Schedule 2 for the granting of equity
awards pursuant to Section 3(d) of the Employment Agreement.

 